EXHIBIT 10.1



The Cheesecake Factory Incorporated

Stock Incentive Plan

NOTICE OF GRANT AND

STOCK UNIT GRANT AGREEMENT



Notice is hereby given of the following Award of Stock Units of The Cheesecake
Factory Incorporated, a Delaware corporation (“Company”), pursuant to the Stock
Incentive Plan (“Plan”).  In consideration of the promises and of the mutual
agreements contained in this Notice of Grant and Stock Unit Grant Agreement
(“Agreement”), the parties hereto agree as follows:

Section 1.  Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the Plan.
 Otherwise, as used in this Agreement, the following terms shall have the
following respective meanings:



Award

The Stock Units granted in accordance with this Agreement

Code

The Internal Revenue Code of 1986, as amended

Company

The Cheesecake Factory Incorporated, a Delaware corporation

Grant Date

[date]

Participant

[name]

Stock Unit

A bookkeeping entry representing a commitment by the Company to issue one (1)
share of the Company’s common stock (“Share”), as awarded under the Plan and as
further described in Section 10 of the Plan

Number of Stock Units Awarded

[________] Stock Units

Vesting

The Stock Units shall be fully vested and nonforfeitable as of the Grant Date.



Section 2.  Designation of Award.  Subject to the terms and conditions of the
Plan and this Agreement, the Company grants to Participant the number of fully
vested Stock Units shown above.

Section 3.  Interpretation.  The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety.
 Participant hereby agrees to be bound by the terms of the Plan and this
Agreement and acknowledges that the Award is granted subject to and in
accordance with the Plan and this Agreement.  In the event of a conflict between
any provision of this Agreement and the Plan, the provisions of the Plan shall
control.  By execution below, Participant acknowledges receipt of a copy of the
Stock Incentive Plan Summary and Prospectus. A copy of the Plan is available,
without charge, upon request from the Company’s Stock Plan Administrator.

Section 4.  Other Terms and Conditions of Stock Units.        (a)        A
holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Subject to the terms of this Agreement, a holder of
outstanding Stock Units shall have none of the rights and privileges of a
stockholder of the Company, including no right to vote and no dividend rights
except as may be set forth in Section 4(b).  Subject to the terms and conditions
of this



--------------------------------------------------------------------------------

Agreement, the Stock Units create no fiduciary duty of the Company to
Participant and only represent an unfunded and unsecured contractual obligation
of the Company.  The Stock Units shall not be treated as property or as a trust
fund of any kind.  Participant, or Participant’s beneficiary, estate or heirs,
has no rights as a stockholder of the Company with respect to the Stock Units
underlying this Award until Shares have been issued to Participant, or
Participant’s beneficiary, estate or heirs, as settlement for such Stock Units.

(b)        If the Company declares and pays a dividend on the Shares,
Participant shall be credited with dividend equivalents equal to the dividends
Participant would have received if Participant had been the owner of a number of
Shares (as opposed to Stock Units) on such dividend payment date (the “Dividend
Equivalents”).  Any Dividend Equivalents deriving from a cash dividend shall be
converted under the Plan into additional Stock Units based on the Fair Market
Value of Common Stock on the dividend payment date, rounded down to the nearest
whole number.  Any Dividend Equivalents deriving from a dividend of Shares shall
be converted into additional Stock Units on a one-for-one basis (rounded down to
the nearest whole number).  Notwithstanding the foregoing, if the Stock Units
have been deferred pursuant to The Cheesecake Factory Incorporated Executive
Savings Plan (the “Savings Plan”), in lieu of the foregoing, Dividend
Equivalents shall be credited to Participant’s account under the Savings Plan
pursuant to the terms and conditions of the Savings Plan.  Participant shall
continue to be credited with Dividend Equivalents with respect to any
outstanding Stock Units until the settlement date of such Stock Units.  The
Dividend Equivalents so credited shall be subject to the same terms and
conditions as this Award. Participant’s rights to Dividend Equivalents (if any)
shall cease upon settlement of the Stock Units to which they attach.

(c)        Until the Award is settled, the number of Stock Units subject to the
Award shall be subject to adjustment pursuant to Section 11 of the Plan.
 Settled Stock Units (and Dividend Equivalents) shall be immediately canceled
and no longer outstanding and Participant shall have no further rights or
entitlements related to those settled Stock Units (and Dividend Equivalents).

Section 5.  Settlement.  In the event the Stock Units have been deferred
pursuant to the Savings Plan, Stock Units shall be settled in Shares on the
date(s) or event(s) specified in the applicable election form pursuant to the
terms and conditions of the Savings Plan.  In the event Participant has not
elected to defer the settlement of the Stock Units pursuant to the Savings Plan,
the Stock Units shall be settled in Shares within thirty (30) days of the Date
of Grant. Until the Award is settled, the number of Stock Units subject to the
Award shall be subject to adjustment pursuant to Section 11 of the Plan.

Section 6.  Restrictions on Transfer.

(a)        The Stock Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered (collectively, a
“Transfer”) in any way by Participant, either voluntarily or involuntarily.  The
Award shall not be subject to execution, attachment or similar process other
than pursuant to a qualified domestic relations order as defined in Code
Section 414(p)(1)(B) (“QDRO”).  Prior to the time that the Stock Units have been
settled, no Stock Units or any interest therein may be Transferred in any way,
either voluntarily or involuntarily.  The Transfer restrictions set forth herein
shall not apply to: (i) transfers to the Company; (ii) transfers by will or the
laws of descent and distribution;



2

--------------------------------------------------------------------------------

(iii) transfers pursuant to a QDRO; or (iv) transfers to a beneficiary in
connection with Participant’s death.  Following settlement of the Stock Units,
Participant shall be permitted to transfer any Shares issued in settlement of
the Stock Units subject to applicable securities law requirements, the Company’s
Special Trading Policy and Procedures, and any other applicable laws or
regulations.

(b)        Any attempted Transfer of the Stock Units contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Stock Units, except pursuant to a QDRO, shall be null and void and without
effect.

Section 7.  Award Subject to Clawback Policy.  In accordance with Section 13(d)
of the Plan, the Company may (i) cause the cancellation of all or any portion of
this Award, (ii) require reimbursement of all or any portion of this Award by
the Participant and (iii) effect any other right of recoupment of equity or
other compensation provided under the Plan or otherwise in accordance with
Company policies and/or applicable law (each, a “Clawback Policy”) in effect as
of the Date of Grant of this Award.

Section 8.  Voting and Other Rights.   A holder of Stock Units shall have no
rights other than those of a general creditor of the Company.  Subject to the
terms of this Agreement, a holder of outstanding Stock Units shall have none of
the rights and privileges of a stockholder of the Company, including no right to
vote and no rights to dividends, if any are declared.    Subject to the terms
and conditions of this Agreement, the Stock Units create no fiduciary duty of
the Company to Participant and only represent an unfunded and unsecured
contractual obligation of the Company.  The Stock Units shall not be treated as
property or as a trust fund of any kind.  Participant, or Participant’s estate
or heirs, has no rights as a stockholder of the Company unless and until Shares
have been issued to Participant.

Section 9.  Designation of Beneficiary.  If Participant has not elected to defer
the Stock Units pursuant to the Savings Plan, Participant may designate one or
more beneficiaries with respect to this Award by timely filing the prescribed
beneficiary designation form with the Company.  Such beneficiary designation may
be changed by filing the prescribed form with the Company at any time prior to
the Participant’s death.  If no beneficiary was designated pursuant to the
foregoing or if no designated beneficiary survives the Participant, then after a
Participant’s death any vested portion of the Award shall be transferred or
distributed to the Participant’s estate.  For the avoidance of doubt, if the
Stock Units have been deferred pursuant to the Savings Plan, the beneficiary
designation made pursuant to the Savings Plan and the applicable provisions of
the Savings Plan with respect to beneficiaries shall apply.

Section 10.  Taxes.  Participant will be solely responsible for payment of any
and all applicable taxes, including without limitation any penalties or interest
based upon such tax obligations, associated with this Award.

Section 11.  No Tax or Other Advice from Company.  The Company has not provided
any tax, legal or financial advice to Participant, and the Company has not made
any recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with Participant’s own



3

--------------------------------------------------------------------------------

personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan or this Agreement.

Section 12.  Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

(a)        if to the Company:

            The Cheesecake Factory Incorporated
            26901 Malibu Hills Road
            Calabasas Hills, California 91301
            Attention: General Counsel



(b)        if to Participant:

            The last address set forth in the Company’s records



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such notice
or communication shall be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (ii) in the
case of nationally recognized overnight courier, on the next business day after
the date sent, (iii) in the case of telecopy transmission, when received (or if
not sent on a business day, on the next business day after the date sent), and
(iv) in the case of mailing, on the third business day following that date on
which the piece of mail containing such communication is posted.

Section 13.  Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

Section 14.  Participant’s Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Agreement and the Plan.

Section 15.  Modification of Rights.  The rights of Participant are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.

Section 16.  Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER



4

--------------------------------------------------------------------------------

THAN THE STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

Section 17.  Resolution of Disputes.

(a)        Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement or the Plan shall be settled by binding arbitration
held in Los Angeles, California, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect, except as
specifically otherwise provided in this Section 17.  This Section 17 shall be
construed and enforced in accordance with the Federal Arbitration Act,
notwithstanding any other choice of law provision in this Agreement.
 Notwithstanding the foregoing:

Any party hereto may, in its discretion, apply to a court of competent
jurisdiction for equitable relief.  Such an application shall not be deemed a
waiver of the right to compel arbitration pursuant to this Section 17.

(b)        Arbitrators. The panel to be appointed shall consist of three neutral
arbitrators:  one selected by the Company, one selected by the Participant, and
one selected by the designees of the Company and Participant.

(c)        Procedures.  The arbitrator(s) shall allow such discovery as the
arbitrator(s) determine appropriate under the circumstances and shall resolve
the dispute as expeditiously as practicable, and if reasonably practicable,
within one hundred twenty (120) days after the selection of the arbitrator(s).
 The arbitrator(s) shall give the parties written notice of the decision, with
the reasons therefor set out, and shall have thirty (30) days thereafter to
reconsider and modify such decision if any party so requests within ten (10)
days after the decision.

(d)        Authority.  The arbitrator(s) shall have authority to award relief
under legal or equitable principles, including interim or preliminary relief,
and to allocate responsibility for the costs of the arbitration and to award
recovery of attorneys’ fees and expenses in such manner as is determined to be
appropriate by the arbitrator(s).

(e)        Entry of Judgment.  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having in personam and subject matter
jurisdiction.  Company and Participant hereby submit to the in personam
jurisdiction of the Federal and State courts in Los Angeles, California, for the
purpose of confirming any such award and entering judgment thereon.

(f)        Confidentiality.  All proceedings under this Section 17, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties and by the arbitrators.

(g)        Continued Performance.  The fact that the dispute resolution
procedures specified in this Section 17 shall have been or may be invoked shall
not excuse any party from performing



5

--------------------------------------------------------------------------------

its obligations under this Agreement and during the pendency of any such
procedure all parties shall continue to perform their respective obligations in
good faith.

(h)        Tolling.  All applicable statutes of limitation shall be tolled while
the procedures specified in this Section 17 are pending.  The parties will take
such action, if any, required to effectuate such tolling.

(i)         Confidentiality.  All proceedings under this Section 17, and all
evidence given or discovered pursuant hereto, shall be maintained in confidence
by all parties and by the arbitrators.

Section 18.  No Service Commitment by Company.  Nothing in this Agreement or the
Plan constitutes a service commitment by the Company, confers upon Participant
any right to remain in the service of the Company or any subsidiary, interferes
in any way with the right of the Company or any subsidiary at any time to
terminate such service, or affects the right of the Company or any subsidiary to
increase or decrease Participant’s compensation or other benefits.

Section 19.  Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

Section 20.  Entire Agreement.  This Agreement, the Plan, the Savings Plan and
any applicable election thereunder (and the other writings referred to herein)
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.

Section 21.  Severability.  If any provision of this Agreement is found to be
invalid or unenforceable, the invalidity or unenforceability shall not affect
the validity of the remaining provisions hereof.  Notwithstanding the foregoing,
if such provision could be more narrowly drawn so as not to be invalid,
prohibited or unenforceable in such jurisdiction, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 22.  Section 409A of the Code.  The Stock Units awarded under this
Agreement are intended in all respects to be exempt from or comply with Section
409A of the Code.  To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation, any such regulations or guidance that may be issued after the Date
of Grant so that the Stock Units will be exempt from or comply with Section 409A
of the Code.  In the event that the Company determines that any amounts will be
taxable to Participant under Section 409A of the Code and related Department of
Treasury guidance, the Company may, in its sole and absolute discretion, adopt
such amendments to this Agreement (having prospective or retroactive effect),
and/or take such other actions, as the Company determines to be necessary or
appropriate to comply with the requirements of Section 409A of the Code or an
exemption therefrom.  Notwithstanding anything herein to the contrary,
Participant expressly agrees and acknowledges that in the event that any taxes
are imposed under Section 409A of the Code in



6

--------------------------------------------------------------------------------

respect of any compensation or benefits payable to the Participant, then (i) the
payment of such taxes shall be solely Participant’s responsibility, (ii) neither
the Company nor any of its past or present directors, officers, employees or
agents shall have any liability for any such taxes and (iii) Participant shall
indemnify and hold harmless, to the greatest extent permitted under law, each of
the foregoing from and against any claims or liabilities that may arise in
respect of any such taxes.



THE CHEESECAKE FACTORY INCORPORATED,



a Delaware corporation







/s/ David Overton







By: David Overton, Chairman of the Board and



Chief Executive Officer



BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE NOTICE OF GRANT AND
THE OTHER DOCUMENTS REFERENCED HEREIN



PARTICIPANT:











(Signature)







(Print Name)







Address for Notice:

















(Please execute and return this Notice of Grant to the Company’s Stock Plan
Administrator
at the address above; keep a copy for your records)



Attachments



●     Stock Incentive Plan Summary and Prospectus

●     Special Trading Policy and Procedures

●     SEC Filing List (prospectus supplement)

●     On-Line Grant Agreement Acceptance Acknowledgement

7

--------------------------------------------------------------------------------